

117 HR 2052 IH: Disclosing Aid Spent to Ensure Relief Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2052IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Peters (for himself and Miss González-Colón) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend chapter 11 of title 31, United States Code, to require the Director of the Office of Management and Budget to annually submit to Congress a report on all disaster-related assistance provided by the Federal Government.1.Short titleThis Act may be cited as the Disclosing Aid Spent to Ensure Relief Act of 2021 or the DISASTER Act of 2021.2.FindingsCongress finds the following:(1)At a time of constrained budgets, it is fiscally prudent to understand the amount and the scope of the Federal Government’s involvement in providing disaster-related assistance to communities in need.(2)The Federal Government does not provide a single, publicly available estimate of the amount it is spending on disaster-related assistance.(3)Because recovery is a long-term process, providing disaster-related assistance requires significant Federal resources to support a multi-agency, multi-year restoration of infrastructure and commerce in affected communities.(4)Understanding the expenditures of individual Federal agencies for disaster-related assistance will help better inform the congressional appropriations process, as well as presidential budget requests.(5)Knowledge about disaster-related expenses will illustrate opportunities for reducing these expenses through efforts to reduce vulnerabilities to future natural disasters.3.PurposeThe purpose of this Act is to require the Director of the Office of Management and Budget to annually submit to Congress a report on all disaster-related assistance provided by the Federal Government.4.Reporting of disaster-related assistance(a)In generalChapter 11 of title 31, United States Code, is amended by adding at the end the following new section:1127.Reporting of disaster-related assistance(a)In generalOn the same day that the President makes the annual budget submission to the Congress under section 1105(a) for a fiscal year, the Director of the Office of Management and Budget shall submit to Congress a report on Federal disaster-related assistance for the fiscal year ending in the calendar year immediately preceding the calendar year in which the annual budget submission is made. Disaster-related assistance encompasses Federal obligations related to disaster response, recovery, and mitigation efforts, as well as administrative costs associated with these activities, including spending by the following agencies and programs:(1)Department of Agriculture:(A)Agriculture Research Service.(B)Farm Service Agency.(C)Food and Nutrition Service.(D)Natural Resource Conservation Service.(E)Forest Service.(F)Rural Housing Service.(G)Rural Utilities Service.(2)Department of Commerce:(A)National Marine Fisheries Service of the National Oceanic and Atmospheric Administration.(B)Economic Development Administration Economic Adjustment Assistance.(3)Army Corps of Engineers of the Department of Defense (Civil).(4)Department of Defense (Military):(A)Military Personnel.(B)Operations and Maintenance.(C)Procurement.(D)Research, Development, Test, and Evaluation.(E)Military Construction (MILCON) and Family Housing.(F)Management Funds.(G)Other Department of Defense Programs.(5)Department of Education:(A)Elementary and Secondary Education.(B)Higher Education.(6)Department of Health and Human Services:(A)Administration for Children and Families.(B)Public Health and Medical Assistance.(C)Public Health Emergency Fund.(7)Department of Homeland Security:(A)Federal Emergency Management Agency:(i)Emergency Declarations.(ii)Fire Management Assistance Grants.(iii)Major Disaster Declarations.(iv)Administrative Assistance.(B)FEMA Missions Assignments by Federal Agency.(C)Community Disaster Loan Program.(8)Department of Housing and Urban Development (HUD):(A)Community Development Block Grants.(B)Rental Assistance/Section 8 Vouchers.(C)Supportive Housing.(D)Public Housing Repair.(E)Inspector General.(9)Department of the Interior:(A)Bureau of Indian Affairs.(B)United States Fish and Wildlife Service.(C)National Park Service.(D)Wildland Fire Management.(10)Department of Justice:(A)Legal Activities.(B)United States Marshals Service.(C)Federal Bureau of Investigation.(D)Drug Enforcement Administration.(E)Bureau of Tobacco, Firearms, and Explosives.(F)Federal Prison System (Bureau of Prisons).(G)Office of Justice Programs.(11)Department of Labor:(A)National Emergency Grants for Dislocation Events.(B)Workforce Investment Act (WIA) Dislocated Worker Program.(12)Department of Transportation:(A)Federal Highway Administration: Emergency Relief Program (ER).(B)Federal Aviation Administration (FAA).(C)Federal Transit Administration (FTA).(13)Department of the Treasury: Internal Revenue Service.(14)Department of Veterans Affairs.(15)Corporation for National and Community Service.(16)Environmental Protection Agency:(A)Hurricane Emergency Response Authorities.(B)EPA Hurricane Response.(C)EPA Regular Appropriations.(17)The Federal Judiciary.(18)Disaster Assistance Program of the Small Business Administration.(19)Department of Energy:(A)Office of Cybersecurity, Energy Security, and Emergency Response.(B)Office of Petroleum Services.(20)General Services Administration.(21)Other authorities as appropriate.(b)ContentThe report shall detail the following:(1)Overall amount of disaster-related assistance obligations during the fiscal year.(2)Disaster-related assistance obligations by agency and account.(3)Disaster for which the spending was obligated.(4)Obligations by disaster.(5)Disaster-related assistance by disaster type.(6)Response and recovery spending.(7)Mitigation spending.(8)Spending in the form of loans.(9)Spending in the form of grants.(c)Availability of reportThe report shall be made publicly available on the website of the Office of Management and Budget and should be searchable, sortable and downloadable..(b)Conforming amendmentThe table of chapters for chapter 11 of title 31, United States Code, is amended by adding at the end the following new item:1127. Reporting of disaster-related assistance..5.Effective dateThe reporting requirement under the amendment made by section 3(a) shall take effect with the budget submission of the President under section 1105(a) of title 31, United States Code, for fiscal year 2023.